Citation Nr: 0218724	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.

2.  Entitlement to an increased (compensable) evaluation 
for chest injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision of August 2001 which 
denied increased ratings for service-connected PTSD 
(currently rated 50 percent) and service-connected chest 
injury residuals (currently rated 0 percent).  The veteran 
failed to report for an RO hearing and he canceled a Board 
hearing.  He filed a motion to have his appeal advanced on 
the Board's docket, in accordance with 38 C.F.R. 
§ 20.900(c), and such motion was granted by the Board.  

Additional development of evidence on these issues was 
undertaken by the Board, pursuant to 38 C.F.R. § 19.9, and 
such was completed in December 2002.  By letter dated in 
December 2002, the Board provided notice of the 
development as required by 38 C.F.R. § 20.903, and a 
response was received from the veteran's representative in 
December 2002.  

An issue of entitlement to a total disability based on 
individual unemployability (TDIU) rating due to service-
connected disabilities was withdrawn by the veteran in his 
substantive appeal, and, thus, such issue is not before 
the Board.  38 U.S.C.A. § 7104, 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.204.   


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas, due to 
various symptoms.  

2.  Chest injury residuals are manifested by some residual 
hyperesthesia in the chest and abdominal wall with certain 
movements, and the condition is equivalent to a muscle 
injury with moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for 70 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Code 9411 (2002).

2.  The criteria for a 10 percent for chest injury 
residuals have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.73, Diagnostic Code 5319 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had active duty in the Army from July 1943 to 
December 1945, with duties of an aircraft mechanic, 
crewman, and gunner.  He had combat service and was 
awarded decorations including a Purple Heart Medal and Air 
Medal.  Service medical records show that in June 1945 he 
was admitted to a hospital for treatment of shock and an 
injury to the right lower chest, sustained when his plane 
crash landed during a bombing mission.  He was thrown 
forward and struck the pilot's seat with his chest.  On 
examination, there were no abrasions of the skin.  There 
was some tenderness in the right lower mid axillary line, 
with no limitation of motion.  The chest sounds were 
clear.  X-rays were negative for fracture.  The impression 
was contusions of the right lower chest, mild.  He 
received a Purple Heart Medal for the injury.  Four days 
later, he was returned to duty, noted to be cured.   

On a VA examination in October 1946, no chest injury 
residuals were noted.  On a neuropsychiatric examination, 
the veteran reported suffering from nervousness since the 
service plane crash.  Psychoneurosis, anxiety state, was 
diagnosed.  

By an October 1946 RO decision, the RO granted service 
connection for a psychoneurosis anxiety state (which is 
now classified as PTSD), assigned a 10 percent rating, and 
for residuals of a chest injury, evaluated noncompensably 
disabling.  His rating for PTSD was increased to 50 
percent by an August 1998 rating decision, while the chest 
injury residuals have remained rated 0 percent.  In August 
2000, he filed a claim for increased ratings for both 
disabilities.

VA treatment records dated from 1999 to 2002 do not show 
treatment for chest injury residuals.  Mental hygiene 
clinic records show his regular follow-up for PTSD, for 
which he was prescribed medication.  In October 1999, his 
GAF score was 60.  In February and March 2000, his GAF 
score was noted to be 41.  In May 2000, a GAF score of 50 
was noted.  Records showing follow-up every couple of 
months from July 2000 to July 2002 show GAF scores of 41 
and 45, except for GAF scores of 47 obtained in May 2001 
and 50 obtained in July 2001.  The majority of these 
records note the veteran had a depressed mood and flat 
affect.  In October 2000, it was noted that the veteran 
ruminated over several past events, including his war 
trauma.  Rumination was noted on other occasions.  Other 
problems commonly reported were nightmares, mostly about 
war experiences, and sleep disturbances.  He avoided 
experiences which could reactivate the trauma.  In May 
2001, he complained of memory problems, and was observed 
to have circumstantial speech.  Irritability and isolation 
were noted in February 2002.

On a VA psychiatric examination in September 2002, the 
veteran was noted to be talkative, with moderately 
pressured speech.  He said he had intrusive thoughts about 
the war on almost a daily basis, and described some of the 
incidents which worried him, such as training men who were 
later killed, his own plane crash, and guilt over killing 
people.  It was also noted that he withdrew from friends, 
avoided crowds, and had occasional flashbacks.  The 
diagnosis was PTSD, chronic, severe, and it was noted that 
he was withdrawn to his home and had little to do with 
family and friends outside the home.  The GAF was 42.  

On a VA general medical examination in October 2002, the 
examiner noted that the claims file had been reviewed.  It 
was noted the veteran had a history of a chest/abdominal 
injury in service.  Other pertinent history included an 
abdominal aortic aneurysm many years after service, from 
which the veteran had a scar from surgical repair.  The 
examination disclosed no deformity of the chest.  There 
was mild numbness and mild tenderness in the abdominal 
area.  Musculoskeletal examination revealed chronic aches 
and pains, but no significant abnormalities.  The 
pertinent diagnosis was history of chest and abdominal 
injury, probably from severe contusion, with residual 
hyperesthesia in his chest and abdominal wall with certain 
movements of upper extremities and upper body.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claims.  Pertinent medical records are on file, and VA 
examinations have been provided.  The Board is satisfied 
that the notice provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted when the disorder causes 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than 
once per week; difficulty in understanding complex 
commands; impairment of short and long- term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 evaluation is warranted 
for occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.

The veteran does not manifest many of the criteria listed 
for a 70 percent rating, such as suicidal ideation, 
obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or 
irrelevant speech, near- continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, or neglect of personal appearance 
and hygiene.  However, the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).  Other symptoms, and the 
effect of those symptoms on the claimant's social and work 
situation, must also be considered.  Id.  If the evidence 
demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to 
what would be caused by the symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.  

The evidence shows symptoms of PTSD such as anxiety, 
nightmares, sleep difficulties, avoidance of reminders of 
the stressful events, survival guilt, intrusive thoughts, 
and social withdrawal.  The most recent VA examination 
characterized his PTSD as severe.  During the appeal 
period, the veteran's GAF score has ranged primarily from 
41 to 45.  The GAF, or Global Assessment of Functioning, 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  A GAF score of 41 
to 50 reflects serious symptoms, such as suicidal ideation 
or severe obsessional rituals, or any serious impairment 
in social, occupational, or school functioning (e.g. no 
friends, unable to keep a job).  Such symptoms suggest 
deficiencies in most areas, including difficulty in 
adapting to stressful circumstances.  In view of these 
factors, the Board finds the evidence is approximately 
balanced as to whether or not the veteran meets the 
criteria for a 70 percent rating for PTSD.  Applying the 
benefit-of-the-doubt rule in his favor, the Board finds 
his PTSD is 70 percent disabling, and an increased rating 
for PTSD, to the 70 percent level, is granted.  
38 U.S.C.A. § 5107(b).  

A 100 percent rating may be assigned if PTSD results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  
None of the listed criteria which exemplify a 100 percent 
rating are present, nor have any equivalent symptoms been 
shown, which would result in total occupational and social 
impairment.  The veteran's symptoms of PTSD are not of 
such severity as to warrant a 100 percent rating, and thus 
a rating higher than 70 percent for the condition is not 
in order.  

B.  Chest injury residuals

Muscle injuries are classified into four general 
categories; slight, moderate, moderately severe, and 
severe.  The factors considered in evaluating the severity 
of a muscle injury are the velocity, trajectory and size 
of the missile which inflicted the wounds; the extent of 
the initial injury and duration of the hospitalization; 
the therapeutic measures required to treat the disability; 
and the current objective findings, such as evidence of 
damage to muscles, nerves and bones which results in pain, 
weakness, limited or excessive motion, shortening of 
extremities, scarring or loss of sensation.  38 C.F.R. 
§ 4.56.  

Muscle group XIX pertains to the muscles of the abdominal 
wall, which perform the functions of support and 
compression of the abdominal wall and lower thorax, and 
flexion and lateral motions of the spine.  Slight 
disability warrants a noncompensable rating, moderate 
disability a 10 percent rating, moderately severe 
disability a 30 percent rating, and severe injury warrants 
a 50 percent rating.  38 C.F.R. § 4.73, Code 5319.  

In this case, the muscle injury was not a penetrating 
wound, but, rather, a contusion, so factors pertaining 
specifically to gunshot wounds are not applicable.  Slight 
disability of muscles is present where the type of injury 
was a simple wound of muscle without debridement or 
infection, and service records show a superficial  wound 
with brief treatment and return to duty, and healing with 
good functional results.  There are no cardinal signs or 
symptoms of muscle disability.  Objective findings consist 
of a minimal scar, no evidence of fascial defect, atrophy, 
or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles contemplates one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. In addition, there should be some loss of 
deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

While the initial injury was superficial, with brief 
treatment and return to duty, and healing with good 
functional results, the recent examination disclosed 
residual hyperesthesia in his chest and abdominal wall 
with certain movements of upper extremities and upper 
body.  In view of this functional impairment, due to pain, 
and giving the veteran the benefit of the doubt, the 
disability more closely approximates moderate muscle 
injury, thus warranting a 10 percent rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Accordingly, a 10 
percent rating is granted for this condition.

Moderately severe disability of muscles, which 
contemplates intermuscular scarring and cardinal signs and 
symptoms of muscle disability, evidence of inability to 
keep up with work requirements, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, and 
positive evidence of impairment of strength and endurance, 
has not been shown.  See 38 C.F.R. § 4.56(d)(3).  In this 
regard, the veteran's initial injury was a superficial 
wound, and none of the manifestations indicative of 
moderately severe muscle injury have been demonstrated.  
Obviously the veteran also has some symptoms from his non-
service-connected postoperative abdominal aortic aneurysm, 
and such may not be considered in rating the service-
connected chest injury residuals.  38 C.F.R. § 4.14.  The 
Board finds that the service-connected chest injury 
residuals are no more than 10 percent disabling.


ORDER

An increased rating to 70 percent for PTSD is granted. 

An increased rating to 10 percent for chest injury 
residuals is granted. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

